COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Terra Energy Partners, LLC, Benjamin “B.J.” Reynolds,
                            Mark Mewshaw, and Wes Hobbs, Relators

Appellate case number:      01-17-00137-CV

Trial court case number:    2016-18909

Trial court:                11th Judicial District Court of Harris County

       On February 24, 2017, relators, Terra Energy Partners, LLC, Benjamin “B.J.”
Reynolds, Mark Mewshaw, and Wes Hobbs, filed a petition for writ of mandamus
seeking to vacate the respondent trial judge’s February 16, 2017 order denying their
motion for reconsideration of the predecessor respondent’s oral ruling, made on
December 5, 2016, denying their motion to compel. Relators also request that this Court
compel the respondent to grant the relief requested in that motion including, among other
things, identifying with specificity the allegedly-misappropriated trade secrets. Relators
have filed three volumes of a sworn mandamus record. See TEX. R. APP. P. 52.7(a).
        With the petition, relators also filed a motion for temporary relief seeking a stay of
all underlying proceedings pending disposition of this petition, with the required
certificate of compliance. See TEX. R. APP. P. 52.10(a). Accordingly, the Court grants
the relators’ motion and ORDERS that the underlying proceedings are stayed. See TEX.
R. APP. P. 52.10(b). This stay is effective until the mandamus petition in this Court is
finally decided or this Court otherwise orders the stay lifted. See id. Any party may file
a motion for reconsideration of the stay. See id. 52.10(c).
       Finally, the Court requests a response to the petition for writ of mandamus by any
real party in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed
within 30 days from the date of this order. See id. 2, 52.4.
       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually       Acting for the Court
Date: March 2, 2017